Citation Nr: 0121014	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a severe sprain of the right ankle, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1998 and April 2000 rating 
decisions of the Wichita, Kansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 1998 
rating decision, the RO continued the 10 percent evaluation 
for postoperative residuals of a severe sprain of the right 
ankle.  In the April 2001 rating decision, the RO, in 
pertinent part, granted service connection for post-traumatic 
stress disorder and assigned a 30 percent evaluation.

In June 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for post-traumatic stress disorder is addressed 
in the remand portion of this decision.


FINDING OF FACT

Postoperative residuals of a severe sprain of the right ankle 
are manifested by severe limitation of motion.



CONCLUSION OF LAW

The criteria for a 20 percent evaluation for postoperative 
residuals of a severe sprain of the right ankle have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for postoperative residuals of a severe 
sprain of the right ankle was granted by means of an August 
1976 rating decision.  The RO assigned a noncompensable 
evaluation.  In an August 1977 decision, the Board granted a 
10 percent evaluation for the right ankle disorder, which the 
RO effectuated that same month.  The veteran has remained at 
a 10 percent evaluation since that time, except for the grant 
of a temporary total evaluation as a result of convalescence 
following right ankle surgery, which occurred in 1984.  At 
that time, the veteran underwent an excision of the proximal 
pole fragment of the right tarsal navicular nonunion.

In September 1997, the veteran filed a claim for an increased 
evaluation for postoperative residuals of a severe sprain of 
the right ankle.

An October 1997 VA examination report shows the veteran 
reported having tenderness and pain in his right ankle with 
numbness on the dorsum of the foot.  The examiner stated that 
physical examination of the right ankle showed two, lateral 
scars over the right foot and one mesial scar over the right 
foot.  Examination of the ankle showed tenderness over the 
lateral aspect of the ankle.  Range of motion revealed 
5 degrees of dorsiflexion and 10 degrees of plantar flexion.  
The examiner noted the veteran showed a lack of sensation 
over the mesial aspect of the plantar surface of the foot.  
He entered a diagnosis of ligamentous and capsular injury to 
the right foot with a subsequent chip fracture of the 
navicular bone surgically removed with residual tenderness 
and numbness.

An October 1997 VA x-ray of the right ankle revealed a slight 
deformity of the medial malleolus, which the radiologist 
stated might represent healing of an old fracture site.  
Sclerosis of the tibiotalar articulati was seen.  The 
radiologist stated the lateral malleolus showed proliferative 
bone posterolaterally, which he opined was suggestive of old 
trauma or potential site of some ligamentous surgery.

At the June 2001 Board hearing, the veteran testified that he 
had numbness in the right ankle and some instability.  He 
stated he had problems with prolonged standing and that if he 
would sit for long periods of time, he would get a lack of 
circulation when standing up.  When asked if he had pain with 
motion of his ankle, the veteran testified that once he 
walked on it some, he did not have pain when walking.  The 
veteran stated he was not able to run and jump in part due to 
his ankle.  He stated he did not receive treatment for his 
right ankle and was not taking medication for the pain.  

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the January 1998 rating decision on appeal 
and the April 1998 statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for postoperative residuals of a severe sprain of 
the right ankle.  In the April 1998 statement of the case, 
the RO also included the pertinent regulations that applied 
to the veteran's claim for an increased evaluation for his 
service-connected disability.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran has 
denied receiving any treatment for the service-connected 
postoperative residuals of a severe sprain of the right 
ankle, both private and VA.  Finally, in accordance with its 
duty to assist, the RO had the veteran undergo a VA 
examination related to his claim.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. 4.71, Plate II (2000).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation and marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
20 percent evaluation for postoperative residuals of a severe 
sprain of the right ankle.  In October 1997, the examiner 
stated dorsiflexion was to 5 degrees and plantar flexion was 
to 10 degrees.  He stated the veteran had tenderness over the 
lateral aspect of the ankle.  As stated above, the normal 
ranges of motion for the ankle joint are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  Thus, 
dorsiflexion was limited by 15 degrees and plantar flexion 
was limited by 30 degrees.  The Board finds that the ranges 
of motion reported by the examiner are indicative of severe 
limitation of motion of the ankle, and a 20 percent 
evaluation is granted for the service-connected postoperative 
residuals of a severe sprain of the right ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board must now consider whether an evaluation in excess 
of 20 percent is warranted.  The Board finds that an 
evaluation in excess of 20 percent is neither warranted nor 
available.  There is no competent evidence that the veteran's 
right ankle is ankylosed, and thus consideration of the 
veteran's service-connected disability under Diagnostic Code 
5270 is not appropriate, even by analogy.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2000).  The veteran testified 
at the June 2001 hearing that he was able to walk and that 
once he was walking, the pain was lessened.  This establishes 
that the veteran has motion in his ankle.  Additionally, 
there has been no competent evidence of either malunion of 
the os calcis or astragalus or ankylosis of the subastragalar 
or tarsal joint to warrant the application of Diagnostic 
Codes 5272 and 5273.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5272, 5273 (2000).  Regardless, the maximum evaluation under 
those Diagnostic Codes is 20 percent, and thus a higher 
evaluation would not be available.  See id.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. 4.40, 4.45).  
However, the analysis in DeLuca does not assist the veteran 
in attaining a higher evaluation, as the veteran is now 
receiving the maximum disability evaluation for limitation of 
motion of the ankle.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997) (implicitly holding that once a particular joint is 
evaluated at the maximum level in terms of limitation of 
motion, there can be no additional disability due to pain); 
see also, DeLuca, supra.  

The Board must address the scars around the veteran's ankle, 
as the examiner addressed them in the October 1997 
examination report.  A 10 percent disability evaluation may 
be assigned for superficial scars which are poorly nourished 
and have repeated ulcerations, which are tender and painful 
on objective demonstration, or which limit the function of 
the part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2000).  Although the examiner noted the 
veteran had scars around his right ankle, he did not state 
whether they were poorly nourished, had ulcerations, or were 
tender and painful on objective demonstration.  Additionally, 
the veteran has not asserted any complaints as to the scars.  
Thus, the Board finds that separate 10 percent evaluations 
would not be in order for the veteran's scars around the 
right ankle.

The veteran is competent to report his symptoms.  To the 
extent that he has stated his right ankle disorder was worse 
than the 10 percent evaluation contemplated, he was correct, 
and the Board has granted a 20 percent evaluation.  As stated 
above, based upon the current criteria, the veteran can 
receive no more than a 20 percent evaluation under schedular 
consideration.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
To this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

As to extraschedular consideration, preliminary review of the 
record reveals that the RO has expressly considered referral 
of the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to a 20 percent evaluation for postoperative 
residuals of a severe sprain of the right ankle is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The Board finds that the claim for entitlement to an initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder must be remanded for additional development.

At the June 2001 Board hearing, the veteran testified he was 
receiving treatment for his post-traumatic stress disorder 
from a private physician, Dr. Gilbert Parks in Topeka, 
Kansas.  As these records would be relevant to the issue at 
hand, the Board finds that an attempt to obtain such records 
must be made.

Additionally, the veteran has claimed that he feels his post-
traumatic stress disorder symptoms have worsened since the 
last VA examination, which was in June 1999.  Therefore, the 
Board finds that an examination should be scheduled to 
determine the current level of the veteran's symptomatology.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, if 
any, who have treated him for post-
traumatic stress disorder.  The veteran 
should give permission for VA to obtain 
the records from Dr. Gilbert Parks in 
Topeka, Kansas.  After securing the 
necessary authorization(s) and using the 
authorization(s) the veteran has 
provided, the RO should request copies of 
all indicated records and associate them 
with the claims folder.  The RO should 
secure all outstanding VA treatment 
records related to treatment for post-
traumatic stress disorder.  If the RO 
cannot obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.

2. The RO should schedule the veteran for 
a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder results in social and 
occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

5.  Thereafter, the RO should readjudicate 
the claim for entitlement to an initial 
evaluation in excess of 30 percent for 
post-traumatic stress disorder.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 



